10/04/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs September 6, 2018

           STATE OF TENNESSEE v. DAVID MERRELL MANESS

                Appeal from the Circuit Court for Henderson County
                        No. 14139-2 Donald H. Allen, Judge
                     ___________________________________

                           No. W2017-02335-CCA-R3-CD
                       ___________________________________

The Appellant, David Merrell Maness, appeals the Henderson County Circuit Court’s
order revoking his community corrections sentence and ordering him to serve his
sentence in confinement. Based upon the record and the parties’ briefs, we affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which THOMAS T.
WOODALL and ROBERT H. MONTGOMERY, JR., JJ., joined.

Gregory D. Gookin (on appeal) and Jeremy B. Epperson (at trial), Jackson, Tennessee,
for the appellant, David Merrell Maness.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Jody S. Pickens, District Attorney General; and Angela R. Scott, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                I. Factual Background

       On March 3, 2015, the Appellant pled guilty to aggravated domestic assault, a
Class C felony, and violating an order of protection, a Class A misdemeanor. Pursuant to
the plea agreement, he received a fifteen-year sentence as a Range III, persistent offender
for aggravated domestic assault and a concurrent sentence of eleven months, twenty-nine
days for violating an order of protection. He was to serve the effective fifteen-year
sentence as eleven months, twenty-nine days in jail with the remainder to be served in
community corrections. At the guilty plea hearing, the State advised the court that the
charges resulted from the Appellant’s attempting to strangle his girlfriend on February 4,
2014. On July 31, 2017, a community corrections violation warrant was filed, alleging
that the Appellant violated the terms of community corrections by being arrested for
domestic assault on July 10, 2017; by failing to complete the Teen Challenge program,
failing to pay a $500 donation to the Women’s Rape Assistance Program (WRAP), and
failing to pay court costs and fines as ordered by the trial court; and by testing positive
for marijuana on July 12, 2017.

       At the outset of the revocation hearing, the trial court questioned the Appellant
about the allegations in the community corrections violation warrant, and the Appellant
acknowledged testing positive for marijuana on July 12; failing to pay his fines and court
costs every month; failing to pay a $500 donation to WRAP; and failing to complete the
Teen Challenge outpatient program for drug treatment, alcohol treatment, and anger
management. However, he disputed that he committed domestic assault on July 10.

        Officer Rodney Scott of the Lexington Police Department testified for the State
that on July 10, 2017, he responded to an incident at a residence on Franklin Avenue.
When he arrived, he approached the front door and heard two people arguing. The
argument began to escalate, so Officer Scott knocked on the front door and announced
his presence. The argument began to escalate further and no one answered the door, so
Officer Scott knocked and announced again. He then heard cries for help followed by
silence. Officer Scott kicked the door in and began searching the residence. He saw
blood on the floor and found the Appellant and a woman on the floor. The woman was in
a fetal position, had a bloody nose, and appeared distraught. Officer Scott arrested the
Appellant. On cross-examination, Officer Scott acknowledged that he did not see how
the woman’s injuries occurred.

       The Appellant testified that the woman was his fiancée. He explained that on the
night of the alleged offense, they did not have electricity in their home because he “let the
power get cut off.” He and his fiancée argued about the electricity, and neighbors heard
them and called the police. The Appellant then stated as follows:

              I don’t know exactly all of the details, but somehow we hit
              and collided and she started screaming and hollering. I run
              into the living room and grabbed the flashlight real quick
              because that was the only light we had. We had a lantern-
              type flashlight that was set up in the living room. I grabbed it
              and at the same time I noticed the police was knocking on the
              door and I ran back and grabbed a towel and tried to tend to
              her and tell her the cops were at the door. Well, we decided
              to go into the back bedroom where the cop seen us laying
              down and we just laid down and we just wanted the cops to
                                            -2-
             leave. That’s all it was. They kicked the door in and come
             and got us. We were in the back bedroom. We were arguing.
             We were laying down like the cop said, but there was no
             physical fighting.

       On cross-examination, the Appellant acknowledged that his fiancée had a “busted”
nose and that he was not injured. He said that he and his fiancée were “laying together”
and had their arms around each other when Officer Scott found them and that they were
lying on the floor because they did not have a bed. The trial court asked the Appellant
why he did not answer the door when he heard Officer Scott knocking, and the Appellant
said he assumed the police would just go away if he did not answer the door. He said that
he and his finacée did not call the police and that they did not want the police to get
involved.

        At the conclusion of the hearing, defense counsel noted that the Appellant had
admitted violating the terms of community corrections but requested that the Appellant
receive eleven months, twenty-nine days of “shock incarceration” followed by
reinstatement of community corrections. The trial court found that the Appellant violated
the conditions of community corrections by failing to remain drug free, failing to pay
court costs and fines every month, failing to pay $500 to WRAP, failing to complete the
Teen Challenge program, and being arrested for domestic assault. The trial court stated
that it accredited Officer Scott’s testimony and further found that the Appellant “not only
was arrested, but committed a new offense while on probation that being domestic
assault.” The trial court revoked the Appellant’s probation and ordered that he serve his
fifteen-year sentence in confinement.

                                       II. Analysis

      Generally, community corrections sentences are governed by the Tennessee
Community Corrections Act of 1985. See Tenn. Code Ann. § 40-36-101. The Act
provides as follows:

             The court shall . . . possess the power to revoke the sentence
             imposed at any time due to the conduct of the defendant or
             the termination or modification of the program to which the
             defendant has been sentenced, and the court may resentence
             the defendant to any appropriate sentencing alternative,
             including incarceration, for any period of time up to the
             maximum sentence provided for the offense committed, less
             any time actually served in any community-based alternative
             to incarceration.
                                           -3-
Tenn. Code Ann. § 40-36-106(e)(4). A trial court may revoke a community corrections
sentence upon finding by a preponderance of the evidence that an offender violated the
conditions of his suspended sentence. See State v. Harkins, 811 S.W.2d 79, 82 (Tenn.
1991). The trial court’s revocation of a community corrections sentence will be upheld
absent an abuse of discretion. Id. An abuse of discretion occurs if the record contains no
substantial evidence to support the conclusion of the trial court that a violation of
community corrections has occurred. See State v. Gregory, 946 S.W.2d 829, 832 (Tenn.
Crim. App. 1997).

      On appeal, the Appellant contends that the trial court abused its discretion by
revoking his community corrections sentence and ordering that he serve his sentence in
confinement because he requested a “significant punishment” of serving eleven months,
twenty-nine days in jail instead of full incarceration. However, the Appellant admitted at
the revocation hearing, and acknowledges on appeal, that he violated the terms of
community corrections. Therefore, the trial court did not abuse its discretion by revoking
his community corrections sentence and ordering that he serve his sentence in
confinement.

                                      III. Conclusion

         Based upon the record and the parties’ briefs, we affirm the judgment of the trial
court.

                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                            -4-